Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 15 November 1782
From: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business)
To: Adams, John


Sir
Amsterdam 15 Novr. 1782.

We duly received the honour of your Excellencies favour dated the 5th. of this Month, with the Ratification of the bonds by Congres. We immediately have given it to the Interpreter, to procure us a Translation in Dutch, and will then show it to the Undertakers for their approbation. By which means we will be able to pay out the money.
Your Excellency desire to know what Sum is now in cash? We wrote some days past to Mr. Livingston and the notice of what we


advised him amounts to
ƒ 1678.000—


of this must be deducted the charges &c.



which we calculate, about
"  78 000—


Thus the Sum actually to disposition of Congres is
ƒ 1600.000—


This sum is quit ready. But Sir, we are in the necessity to ask your advice and direction, before we begin to pay it. Your Exce. will please to observe by the inclosed copy of a letter from the Treasurer Mr. Robert Morris, that he desires to keep a considerable part of the Loan in favour of Mr. Grand, and Mess Le Couteulx & Compe. at Paris, without mentioning the Limits of those credits. Besides he was looking out for opportunities to draw Bills upon us, again without saying for what Sum. And we remember that your Exce. advised to Congres that you was willing to dispose of part of the Loan for payment of the Drafts upon Mr. Laurens, and that you presumed this object could go till about ƒ 200.000—
Now Sir, Mess. Le Couteulx & Co. by their Letter received at the same time, are speaking of two Millions of florins, and Mr. Grand desires that we should remit him about £[₶] 400.000— and says further that his disbursement, which we are to supply, could go to a million.
Your Excellency will observe that it is impossible for us to make face with the Sum, which is now in cash, and which we may expect in a short time, to all the Said objects. It seems necessary to reserve a Sum for the Drafts on Mr. Laurens, and those which Mr. Morris may draw upon us, since certainly by no means those Drafts must be exposed. But how much shall we reserve for it. Your Exce. will oblige us to give us your directions about this point, and further how we are to devide the remainder between the two houses of Mess Grand & Le Couteulx. Since the order of Mr. Morris is so unlimited this is the only way for us to be sure that we act to the Satisfaction of our Principals, and therefore we are determined to follow your Excellencies most esteemd orders, and we will advise you further what Sums we shall receive. We beg to be assured that we will employ our best endeavours, to encourage and to promote this Loan as much as lay in our power. However it is not necessary to tell you that probably this will for the present not answer our wishes, since you are informed of the multitude of Loans, which are now in course, and money becomes every day scarser.
The Letters for Mr. Dumas shall be forwarded this evening to the Hague.
It gives us a great pleasure to observe that the news of the connexion between our Republic, and the United States was received there with Joy and Satisfaction. We wish that it may ever prove to the benefit of both parties, and that the many obstacles, which now hinder the Trade, to be so brisk, and so regular as would be necessary, may soon be removed, and then the Public and private connexions may be extended. We shall always esteem it our duty to contribute to these views as much as will be in our power. And to execute the business, which Congres and your Excellency may trust to our care with Zeal and Candour.
We have the honour to be most respectfully / of Your Excellency / the most humble & most ob. Servants
Wilhem & Jan Willink
Nics. & Jacob van Staphorst.
de la Lande & fynje

 